Title: To Alexander Hamilton from Richard Willing, 24 April 1799
From: Willing, Richard
To: Hamilton, Alexander


          
            Sir,
            Philadelphia April 24th. 1799
          
          Having consented to the wishes of my friends, to make a voyage to Canton, I beg leave, to request, a furlough for one Year from the first of May.
          If you should deem it proper, to grant my request, I should consider, my pay and emoluments, as relinquished, during my absence, and also, if the service should require, my appointment, to be filled up, and the Government should do so, in that Case, this letter to be considered as a resignation of my Commission.
          I have the honor to remain Sir, your obedient Servant
          
            R Willing
          
          Major Genl. Hamilton—
        